Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/146651, filed on January 12, 2021, has claims 1-20 pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 16, “means for determining a set…” has support found in specification page 13 paragraph 40, and is disclosed as a user device.
In claim 16, “means for generating a distribution…” has support found in specification page 35 paragraph 105, and is disclosed as a device for display.
In claim 16, “means for identifying…” has support found in specification page 35 paragraph 105, and is disclosed as a device for display.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103(a) as being unpatentable over Chakrabarti et al. (US 8090621 B1) (hereinafter Chakrabarti) in view of Tague et al. (US 20170337247 A1) (hereinafter Tague).
As per claims 1, 11 and 16, Chakrabarti discloses determining a set of distribution parameters for a metric, wherein a first distribution parameter is determined based on implicit positive feedback obtained in relation to the metric and usage data associated with the metric [a feedback event may be logged even if the user does not rate a recommended item via the recommendations user interface 36. These feedback events are referred to herein as implicit feedback events. For example, if a user purchases a recommended item within a defined time period after the item is recommended, the system may treat the purchase event as an implicit positive feedback event, col. 3, line 6; more weight can be given to votes from certain types users, such as frequent users or "top 100 reviewers." More weight can also be given, for example, to a five-star rating than to a four-star rating, col. 6, line 6] and a second distribution parameter is determined based on the usage data associated with the metric [Other types of post-recommendation user actions that may be treated as positive implicit feedback events include, but are not limited to, the following: adding a recommended item to a shopping cart, wish list or rental queue; clicking through from the recommendations page to an item's detail page; submitting a textual review of a recommended item. In one embodiment, the only type of implicit feedback event recognized by the system is a positive feedback event, col. 3, line 12; if a given recommendation rule has a significantly lower than average positive-to-total vote count ratio or score, the recommendation engine 34 may give proportionally less weight to that recommendation rule when generating personalized recommendations, col. 6, line 16]; sampling the distribution to identify a relevance score of the metric indicating an extent of relevance of the metric to a user [the display ranks of items in the recommendation set using an algorithm that seeks to collect a statistically significant sample of feedback data for each recommendation rule, col. 5, line 61]; and based on the relevance score indicating the metric is relevant to the user, providing an indication of the metric, or data associated therewith, for presentation to the user [FIG. 2 illustrates one example of a web page of a recommendations user interface 36 that may be used to display and collect feedback on item recommendations. Four item recommendations are shown, although a greater number of recommendations (e.g., 15) may be displayed on each recommendations page, col. 3, line 55]. 
However Chakrabarti does not disclose generating a distribution for the metric using the set of distribution parameters for the metric. 
Tague discloses generating a distribution for the metric using the set of distribution parameters for the metric [the match engine 215 determines a match metric from the correlation between the match parameters specified in the search string and the profile parameters identified in a profile dataset for a given user, paragraph 80]. 
Before the effective filling date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teaching of Chakrabarti with the teaching of Tague by modifying Chakrabarti such that providing the feedback rating of content including explicit rating and implicit rating having statistics information of Chakrabarti to use recommendation rules to select items to recommend to users of Tague, to improve search results to rout the data of contents over networks as suggested by Tague. The motivation for doing so would have been to actively improve search results by creating interaction data and affinity, the social routing subgroup and assessment routing subgroup performs the social routing of content and assessment routing of messages to generate interaction data.

As per claims 2, 14 and 17 Chakrabarti discloses wherein the distribution is generated without any explicit feedback from the user [The feedback may be explicit (e.g., a user rates a particular recommended item), implicit (e.g., a user purchases a recommended item), or both, col. 1, line 54].

As per claim 3, Chakrabarti discloses wherein the second distribution parameter is determined using direct implicit negative feedback [if a particular recommendation rule leads to negative feedback relatively frequently, the system may reduce or terminate its reliance on the rule, col. 1, line 59].

As per claim 4, Chakrabarti discloses wherein the implicit positive feedback is obtained in accordance with the user selecting or clicking on data associated with the metric [the user can provide explicit feedback on each recommendation by checking a "not interested" check box or an "I own it" check box, or by clicking on star to rate the item on a scale of one to five stars, col. 3, line 67].

As per claim 5, Chakrabarti discloses wherein the usage data is obtained in accordance with the user accessing or using data associated with the metric [the user may alternatively be asked whether the recommendation is useful, and given the option to respond "yes" or "no." The "yes" responses may be treated as positive votes on the corresponding recommendation rules, and the "no" responses as negative votes. As another example, a "not interested" checkbox can be provided without any other explicit rating or feedback options; with this approach, selection of "not interested" may be treated as a negative vote, and a favorable action performed on the recommended item (e.g., purchasing the item) may be treated as a positive vote, col. 4, line 19].

As per claim 6, Chakrabarti discloses wherein determining the set of distribution parameters for the metric is performed via a feedback updating process to update the first distribution parameter based on the implicit positive feedback and a usage updating process to update the first distribution parameter and the second distribution parameter based on the usage data [FIG. 3 illustrates one example of a process that may be used by the rule assessor 50 to compile statistical data or scores for particular recommendation rules. This process may be executed periodically (e.g., hourly, daily or weekly) to analyze the recommendation feedback data collected since the most recent iteration. The statistical data may additionally or alternatively be updated in real time as feedback events occur, col. 9, line 35].

As per claim 7, Chakrabarti discloses wherein the relevance score indicates the metric is relevant to the user based on the relevance score being a set of highest relevance scores among a set of relevance scores or based on the relevance score exceeding a threshold relevance value [The adjuster 54 may also occasionally increase the display ranks of items in the recommendation set using an algorithm that seeks to collect a statistically significant sample of feedback data for each recommendation rule, col. 5, line 58].

As per claim 8, Chakrabarti discloses wherein the set of relevance scores includes a plurality of relevance scores that correspond with other metrics [the weights associated with these two rules may be appropriately combined (e.g., added) to generate a recommendation score for the recommendation of item 5678. (The weights themselves may be used as the recommendation scores where only one rule is invoked.), col. 9, line 14].

As per claim 9, Chakrabarti discloses wherein the usage data is provided via a remote analytics system that captures usage data from user interactions with a website or an application [FIG. 3 illustrates one example of a process that may be used by the rule assessor 50 to compile statistical data or scores for particular recommendation rules. This process may be executed periodically (e.g., hourly, daily or weekly) to analyze the recommendation feedback data collected since the most recent iteration. The statistical data may additionally or alternatively be updated in real time as feedback events occur, col. 9, line 35].

As per claims 10, 13 and 20, Chakrabarti discloses wherein the metric is selected from a set of metrics measuring various performance metrics associated with an organization, the metric being selected based on an occurrence of an anomaly associated with the metric [the correlation metric is updated with the affinity metric data. At operation 345, if the correlation metric indicates that the external user has transitioned to a different category (e.g., from category 1 to category 2), an electronic message may be generated, paragraph 71].

As per claim 12, Chakrabarti discloses wherein the set of candidate metrics are identified based on each of the candidate metrics corresponding with a detected anomaly [the correlation metric is updated with the affinity metric data. At operation 345, if the correlation metric indicates that the external user has transitioned to a different category (e.g., from category 1 to category 2), an electronic message may be generated, paragraph 71].

As per claim 15, Chakrabarti discloses providing an indication of the at least one candidate metric, or data associated therewith, to a user device for display. [FIG. 2 illustrates one example of a web page of a recommendations user interface 36 that may be used to display and collect feedback on item recommendations. Four item recommendations are shown, although a greater number of recommendations (e.g., 15) may be displayed on each recommendations page, col. 3, line 55]. 

As per claim 18, Chakrabarti discloses wherein the relevance score is identified based on a random sampling of the distribution [the display ranks of items in the recommendation set using an algorithm that seeks to collect a statistically significant sample of feedback data for each recommendation rule, col. 5, line 61].

As per claim 19, Chakrabarti discloses means for providing an indication of the metric as relevant to the user [FIG. 2 illustrates one example of a web page of a recommendations user interface 36 that may be used to display and collect feedback on item recommendations. Four item recommendations are shown, although a greater number of recommendations (e.g., 15) may be displayed on each recommendations page, col. 3, line 55].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 25, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167